       Case 6:14-cv-00012-DLC Document 321 Filed 05/19/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

DEWAYNE BEARCHILD,                                    CV 14–12–H–DLC

                      Plaintiff,

vs.                                                         ORDER

LARRY PASHA,

                      Defendant.

      Before the Court is Plaintiff Dewayne Bearchild’s Unopposed Motion for

Leave to File Brief in Support of Motion to Compel Discovery and Exhibits Under

Seal. (Doc. 319.) The Court will grant the motion.

      The Court notes, however, that the copies of Exhibit A (Doc. 320-1) and

Exhibit B (Doc. 320-2) lodged under seal are not fully unredacted. Mr.

Bearchild’s motion (Doc. 319) does not indicate whether this is intentional, and the

Court is uncertain whether fully unredacted copies were meant to be filed.

Normally, if “leave to file under seal is granted,” the lodged documents “need not

[be] refile[d].” L.R. 5.2(g)(2). If the lodged copies of Exhibits A and B were

intentionally left partially redacted, then Mr. Bearchild need not take any further

action. If the lodged copies were erroneously left partially redacted, then Mr.

Bearchild shall file fully unredacted copies under seal on or before May 20, 2021.



                                          1
        Case 6:14-cv-00012-DLC Document 321 Filed 05/19/21 Page 2 of 2



      Accordingly, IT IS ORDERED that the motion (Doc. 319) is GRANTED,

subject to the conditions set forth previously in this Order.

      DATED this 19th day of May, 2021.




                                           2
